MAINE SUPREME JUDICIAL COURT                                           Reporter of Decisions
Decision:  2022 ME 10
Docket:    Was-21-86
Argued:    December 9, 2021
Decided:   February 3, 2022

Panel:          STANFILL, C.J., and MEAD, GORMAN, JABAR, HUMPHREY, HORTON, and CONNORS, JJ.



                                    STATE OF MAINE

                                             v.

                                     CARINE REEVES


CONNORS, J.

         [¶1]   After an eight-day jury trial, Carine Reeves was convicted of

intentional or knowing murder, 17-A M.R.S. § 201(1)(A) (2021). On appeal,

Reeves argues that the trial court (Washington County, Stewart, J.) erred in

denying his motion to dismiss the indictment for failure to comply with the

Interstate Compact on Detainers. He further contends that the trial court

violated his constitutional rights by holding bench conferences in the hallway

and denying his mid-trial motion to represent himself. We disagree and affirm

the judgment.

                              I. FACTUAL BACKGROUND

         [¶2] Because Reeves’s arguments on appeal focus only on process and

procedure, our summary of the facts constituting the offense is succinct.
2

Viewing the evidence in the light most favorable to the jury’s verdict, the trial

record supports the following facts. See State v. Murray, 2021 ME 47, ¶ 2,

259 A.3d 1276. Carine Reeves trafficked drugs from New York to Maine with

the aid of the victim and another associate. On July 18, 2017, Reeves, the victim,

and the associate drank alcohol at a home in Machias and then left in a rental

car. During the drive, Reeves became angry at the victim, struck her, pulled

over, and dragged the victim out of the car. He then struck the victim in the face

with his handgun, kicked her, and shot her in the head, killing her. He and his

associate then made their way back to New York.

                                II. PROCEDURAL HISTORY

        [¶3] On July 25, 2017, the State charged Reeves by criminal complaint

with intentional or knowing murder, 17-A M.R.S. § 201(1)(A), and the court

(Mallonee, J.), issued a warrant for his arrest. A grand jury later indicted Reeves

for the same offense.1

        [¶4] Several days later, Reeves was arrested in New York. There was an

outstanding New York warrant for Reeves’s arrest stemming from an earlier

incident in which he allegedly slashed a woman’s face, and, in August 2018,


    1 Reeves’s associate was also charged with the murder of the victim, and their cases were initially
joined. At the time of Reeves’s trial, the associate’s murder charges were still pending, and she
testified against Reeves.
                                                                               3

Reeves was found guilty of felonious assault with intent to dismember or

disable and was sentenced to twenty years’ imprisonment in New York. Reeves

was also convicted of assaulting a corrections officer in New York based on an

incident that occurred while he was awaiting trial and was sentenced to

eighteen months’ imprisonment.

      [¶5] In September 2018, the State of Maine lodged a detainer against

Reeves, who was still incarcerated in New York. In May 2019, the State

requested temporary custody of Reeves pursuant to Article IV of the Interstate

Compact on Detainers (the Compact). See 34-A M.R.S. § 9604(1) (2021). The

State took temporary custody of Reeves on January 22, 2020, which started the

Compact’s 120-day deadline to bring Reeves to trial. See id. § 9604(3). The

deadline was due to expire on May 21, 2020. See M.R.U. Crim. P. 45.

      [¶6] On January 24, 2020, Reeves was arraigned and pleaded not guilty.

Trial was initially set to commence on May 18, 2020.

      [¶7] Before the trial could begin, however, the COVID-19 pandemic

disrupted the judicial system and daily life for the people of Maine. In light of

the public health risks posed by the pandemic, the Supreme Judicial Court

issued an emergency order on March 13, 2020, postponing all jury trials, as well

as the vast majority of criminal matters, until May 1, 2020. See Emergency
4

Order and Notice from the Maine Supreme Judicial Court Courthouse Safety and

Coronavirus (COVID-19) at 1-3 (Mar. 13, 2020); see also Revised Emergency

Order and Notice from the Maine Supreme Judicial Court Courthouse Safety and

Coronavirus (COVID-19) at 1-2 (Mar. 18, 2020). Subsequent orders postponed

the resumption of jury trials until September 7, 2020. See, e.g., PMO-SJC-1 State

of Maine Judicial Branch Pandemic Management Order at 3 (revised

May 28, 2020).

      [¶8] On March 30, 2020, the trial court (Stewart, J.) issued an order

noting that it was “of the view that it is not possible to assemble jurors or

conduct jury trials in May.” The court indicated that it was inclined to continue

the trial date but gave parties until April 3, 2020, to file objections and show

cause why the trial should not be continued.

      [¶9] On April 3, 2020, Reeves filed a speedy trial demand as well as a

motion objecting to the proposed continuance and anticipatorily moving to

dismiss the indictment due to noncompliance with the Compact.                See

34-A M.R.S. § 9604(3). Reeves argued that the trial court did not have the

authority to order a continuance because good cause had not been shown in

open court. See id. To address the issue, the court held a telephonic conference
                                                                                                  5

on April 7, 2020, which was apparently not recorded and does not appear in

the docket record.

       [¶10] On April 15, 2020, the court entered an order continuing the trial.

The court reasoned that due to the exigencies of the COVID-19 pandemic and

the Maine Supreme Judicial Court’s pandemic management orders prohibiting

jury trials, good cause existed to continue the trial.2 The court noted that the

continuance was not being granted in open court, as “suggested” by the statute,

but concluded that it would be contrary to the Supreme Judicial Court’s

orders—and a public health risk—to hold a hearing in open court. The court

tentatively scheduled the trial to begin on August 24, 2020, although the trial

was later postponed until September 2020.

       [¶11]      On June 8, 2020, Reeves filed a second motion to dismiss,

reiterating his arguments regarding the alleged failure to comply with the

Compact and noting that the 120-day period to bring him to trial had now

expired. See id. After a hearing in July 2020, the court denied the motion to

dismiss for the same reasons articulated in its April 2020 continuance.


   2 The court considered the applicability of an exception included in the pandemic management
orders, which permitted a court to hold in-person proceedings, including criminal trials, if a party
demonstrated that there were “urgent and compelling reasons” to do so. See Revised Emergency
Order and Notice from the Maine Supreme Judicial Court Courthouse Safety and Coronavirus
(COVID-19) at 2 (Mar. 18, 2020). The court found that this exception did not apply because “there
are not urgent and compelling reasons to schedule the [d]efendant’s matter in May[] 2020.”
6

      [¶12] Jury selection for the trial began on September 21, 2020, and the

trial began on September 24, 2020. On the first day of trial, Reeves’s attorney

informed the court that Reeves had requested to be present at all bench

conferences. The court addressed this issue during the first bench conference,

which was held in the hallway due to concerns about social distancing and

COVID-19. The court ruled that although Reeves had the right to review the

record, the practical concerns of allowing Reeves to be present at the bench

conferences in the hallway outweighed Reeves’s right to be physically present.

Throughout the course of the trial, over a dozen such bench conferences were

held in the hallway.

      [¶13] On the fourth day of trial, the State called Reeves’s associate to the

stand.   During cross-examination of the associate, Reeves’s lead attorney

declined to ask some questions suggested by Reeves. Immediately after the

witness was excused, Reeves interrupted the proceedings, asking that the lead

attorney be removed and the second-chair attorney be permitted to take over.

      [¶14] The next day, the court held a hearing on Reeves’s dispute with his

lead attorney. Reeves raised several grievances about the lead attorney and

again requested that the second-chair attorney take over the case or, in the

alternative, that he be permitted to represent himself.
                                                                                                    7

       [¶15] Applying the standard set forth in State v. LaBare, 637 A.2d 854,

855-56 (Me. 1994), the court found that none of the issues raised by Reeves

was sufficient to justify replacing the lead attorney.3 The court then addressed

whether Reeves could represent himself. Citing State v. Brown, 676 A.2d 513

(Md. 1996), the court concluded that Reeves’s right to self-representation

became limited once trial had commenced. The court made findings about the

quality of the representation already provided, the reasons for Reeves’s

request, the potential disruptive effects on the trial, the timing of the request,

the complexity of the remaining proceedings, and whether Reeves had

previously sought to discharge counsel. After weighing these factors, the trial

court denied Reeves’s request to represent himself.

       [¶16] After the jury found Reeves guilty of intentional or knowing

murder, the trial court sentenced him to forty-eight years’ imprisonment to be

served concurrently with his New York sentence. He timely appeals.4




   3 The court also decided that replacing the lead attorney with the second-chair attorney was not
feasible because the second-chair attorney was not rostered as a homicide attorney.
   4  Reeves petitioned the Sentence Review Panel for leave to appeal his sentence, which was
granted, but did not raise in his briefing any issue regarding sentencing. Therefore, any challenge to
the sentence is not preserved for our review. See State v. Thomes, 1997 ME 146, ¶ 13, 697 A.2d 1262.
8

                                III. DISCUSSION

A.    The trial court did not err in denying Reeves’s motion to dismiss
      based on the Interstate Compact on Detainers.

      [¶17] The Compact is a statutory alternative to extradition adopted by

forty-eight states, including Maine and New York.               See 34-A M.R.S.

§§ 9601-9636 (2021); N.Y. Crim. Proc. Law § 580.20 (Consol. through 2021

released Chs. 1-833); State v. Beauchene, 541 A.2d 914, 917 (Me. 1988). It is an

interstate agreement designed to facilitate the trial of defendants who are

imprisoned in one jurisdiction but have charges pending against them in a

different jurisdiction. See Beauchene, 541 A.2d at 917; Leslie W. Abramson, The

Interstate Agreement on Detainers: Narrowing its Availability and Application,

21 New Eng. J. Crim. & Civ. Confinement 1, 2 n.7 (1995). Because the agreement

is a congressionally sanctioned interstate compact made pursuant to the

Compact Clause of the United States Constitution, art. I, § 10, cl. 3, the

agreement is subject to federal construction. See New York v. Hill, 528 U.S. 110,

111 (2000); State v. Caulk, 543 A.2d 1366, 1368 (Me. 1988).

      [¶18] Because the Compact is intended to “encourage the expeditious

and orderly disposition” of charges pending in one jurisdiction against

prisoners who are incarcerated in another jurisdiction, see 34-A M.R.S. § 9601,

it sets strict deadlines. Pursuant to Article IV, when the receiving state requests
                                                                                                    9

delivery of a defendant, the trial against that defendant must begin within

120 days of the prisoner’s arrival in the receiving state. See 34-A M.R.S.

§ 9604(3). If this deadline is not met, the charges against the defendant must

be dismissed with prejudice.5 Id. § 9605(3).

       [¶19] There are two exceptions to this strict deadline. First, a court may

grant “any necessary or reasonable continuance” when “good cause [is] shown

in open court,” provided that the prisoner or his attorney is present, see

34-A M.R.S. § 9604(3). Second, both deadlines are tolled “whenever and for as

long as the prisoner is unable to stand trial, as determined by the court having

jurisdiction of the matter.” See id. § 9606.

       [¶20] We review a trial court’s denial of a defendant’s motion to dismiss

for noncompliance with the Compact for clear error as to factual findings,

de novo as to legal conclusions, and for abuse of discretion as to the ultimate

decision. See United States v. Kelley, 402 F.3d 39, 41 (1st Cir. 2005).




   5 Although dismissal with prejudice is still the remedy provided in Maine, see 34-A M.R.S.

§ 9605(3) (2021), the federal version of the Compact has been amended to give federal courts
discretion as to whether dismissal for noncompliance with the Compact should be with prejudice or
without prejudice when the receiving jurisdiction is the federal government. See 18 U.S.C.S. app. 2
§ 9 (LEXIS through Pub. L. 117-80); see also United States v. Kelley, 402 F.3d 39, 41 (1st Cir. 2005).
10

      1.    We need not decide whether the trial court’s good cause
            continuance failed to extend the deadline because it was not
            granted in open court.

      [¶21] Reeves argues that the State failed to meet the 120-day deadline

because he was not brought to trial until September 24, 2020—months after

the expiration of the 120-day window. The extension granted by the trial court

in April 2020, he argues, had no effect because it was not granted for good cause

shown “in open court” as required by the statute. See 34-A M.R.S. § 9604(3).

      [¶22] Although we have not addressed this issue previously, the case law

elsewhere makes clear that if a good cause continuance is not granted after a

hearing in open court, it has no effect.        See, e.g., United States v. Ford,

550 F.2d 732, 743-44 (2d Cir. 1977). A proceeding occurs in “open court” when

it is accessible to the public and the parties and occurs on the record; it is not a

requirement that the proceeding take place in a courtroom. See Hutchinson v.

Cobb, 2014 ME 53, ¶ 6 n.4, 90 A.3d 438.

      [¶23] Here, the continuance was granted in writing after an unrecorded

telephonic hearing between the State and Reeves’s legal counsel. Such an

unrecorded proceeding does not qualify as an open-court proceeding as that

term is used in 34-A M.R.S. § 9604(3).
                                                                             11

      [¶24] The trial court ruled that the hearing could not take place in open

court due to the pandemic and the Supreme Judicial Court’s pandemic

management orders.        We need not address whether the open-court

requirement may be disposed of in exigent circumstances and if so, whether

such circumstances excused compliance here, however, because the State has

not so argued. Indeed, on appeal, the State has not relied on the good cause

provision of the Compact to sustain the trial court’s denial of Reeves’s motion

to dismiss. We therefore assume for purposes of this appeal that the court’s

grant of a good cause continuance did not extend the 120-day period for a trial.

      2.    The deadline was tolled because Reeves was unable to stand
            trial.

      [¶25] Instead of relying on the trial court’s good cause extension of the

deadline, the State argues that the denial of Reeves’s motion to dismiss the

indictment should be sustained because under the Compact, the 120-day

period may be tolled “whenever and for as long as the prisoner is unable to

stand trial, as determined by the court having jurisdiction of the matter.”

34-A M.R.S. § 9606.

      [¶26] In response, Reeves contends that this tolling provision applies

only when a defendant is unable to stand trial for reasons attributable to him

and that, in this case, the delay was occasioned by the COVID-19 pandemic and
12

the pandemic management orders, not him. We have only addressed the tolling

provision on two prior occasions. In both instances, we noted that a defendant

is “unable to stand trial” during those periods of delay occasioned by the

defendant. See State v. Rose, 604 A.2d 24, 25 (Me. 1992) (“For purposes of the

statute, a defendant is unable to stand trial during ‘all those periods of delay

occasioned by the defendant.’” (citing United States v. Taylor, 861 F.2d 316, 321

(1st Cir. 1988)); see also State v. Cookson, 657 A.2d 1154, 1156 (Me. 1995).

      [¶27] We have never said, however, that delays occasioned by the

defendant are the only circumstances in which the tolling provision can apply.

The plain language of the tolling provision—as well as logic—support an

interpretation that the deadline is tolled when jury trials cannot be held, even

if that is not the fault of the defendant. See 34-A M.R.S. § 9606; United States v.

Mason, 372 F. Supp. 651, 653 (N.D. Ohio 1973) (interpreting the tolling

provision to apply when a defendant is standing trial in another jurisdiction

because that is “the only logical result, since if a person is standing trial in one

state he cannot be expected to be standing trial in another state

simultaneously”); see also State v. Pair, 5 A.3d 1090, 1101 (Md. 2010) (“Like the

majority of our sister federal and state courts, we construe the ‘unable to stand

trial’ language . . . to include the time during which the sending jurisdiction is
                                                                                                13

actively prosecuting the inmate on current and pending charges.                              This

construction is consistent with a practical commonsense interpretation . . . .”).

Nor is this interpretation barred by precedent6 or the Compact’s legislative

history. See generally Council of State Gov’ts, Suggested State Legislation,

Program for 1957 (1956).

       [¶28] At least one other court has concluded that the Compact’s tolling

provision applied when a defendant could not be brought to trial due to a

suspension of trials caused by the COVID-19 pandemic. See Brown v. State,

No. CR-20-0223, 2021 Ala. Crim. App. LEXIS 73, at *8 (Ala. Crim. App.

Oct. 8, 2021).      Other courts have reached a similar conclusion through

pandemic orders that flatly provide for tolling or similar suspensions of speedy

trial deadlines. See In re Dist. Court Operations During the Covid-19 Outbreak,

Misc. No. 2020-0001, 2020 U.S. Dist. LEXIS 56300, at *4-5 (D.V.I Mar. 17, 2020)

(issuing a blanket order that defendants are “unable to stand trial” due to the



   6 Reeves argues that the Supreme Court foreclosed this interpretation of the tolling provision

when it stated in New York v. Hill, 528 U.S. 110, 116 (2000), that “the ‘necessary or reasonable
continuance’ provision is, by clear implication, the sole means by which the prosecution can obtain
an extension of the time limits over the defendant’s objection.” This is incorrect for two reasons.
First, Hill discusses only the circumstances under which extensions of time may be granted and not
the circumstances under which the statutory period could be tolled. See id. Second, in Hill, the
Supreme Court concluded that the existence of the good cause continuance provision did not limit
the possibility of waiving speedy trial rights under the Compact. See id. This suggests that
mechanisms of affecting the Compact’s deadlines other than extensions are available
notwithstanding the good cause continuance provision.
14

COVID-19 pandemic); cf. State v. Lafromboise, 959 N.W.2d 596, 601 (N.D. 2021)

(concluding that a court order tolling the deadline for speedy trial proceedings

applied to Compact proceedings); In re Court Operations Under the Exigent

Circumstances Created by the Covid-19 Coronavirus & Related Pandemic

Precautions, No. 2:20-mc-00080-JDL, 2020 U.S. Dist. LEXIS 158949, at *6-7

(D. Me. Mar. 18, 2020) (tolling deadlines under the Speedy Trial Act due to the

COVID-19 pandemic). Even outside the context of the COVID-19 pandemic,

courts have interpreted the tolling provision to apply in circumstances beyond

those occasioned by the defendant. See generally 5 Wayne R. LaFave et al.,

Criminal Procedure § 18.4(c) (4th ed. 2015); see also United States v. Collins,

90 F.3d 1420, 1427 (9th Cir. 1996) (interpreting the tolling provision to

incorporate the eight exclusions in the federal Speedy Trial Act); Young v.

Mabry, 596 F.2d 339, 343 (8th Cir. 1979) (interpreting the tolling provision to

apply when the defendant is legally or administratively unavailable to stand

trial).

          [¶29] We, like these courts, conclude that the tolling provision applies

when jury trials cannot be held due to circumstances beyond the control of

either party.
                                                                                                   15

       [¶30] The question still remains, however, whether the tolling provision

applies in this case. The State bears the burden of proof. See State v. Brown,

953 A.2d 1174, 1177 (N.H. 2008) (“The burden of showing compliance with the

[Compact] is upon the State.”).

       [¶31] Under the pandemic management orders issued by the Supreme

Judicial Court in response to the public health dangers posed by the COVID-19

pandemic,7 jury trials could not be held from March 13, 2020, to

September 7, 2020. See Emergency Order and Notice from the Maine Supreme

Judicial Court Courthouse Safety and Coronavirus (COVID-19) at 1-3

(Mar. 13, 2020); PMO-SJC-1 State of Maine Judicial Branch Pandemic

Management Order at 3 (revised May 28, 2020). The trial court expressly

ascribed the delay in Reeves’s case to these pandemic management orders, as

well as the public health risks associated with holding a jury trial.

       [¶32] We reject Reeves’s contention, made during oral argument, that

the State had not met its burden of showing compliance with the Compact

because Reeves had never been asked whether he would waive his right to a




   7 We take judicial notice of the pandemic management orders, which are matters of public record,
see D’Amato v. S.D. Warren Co., 2003 ME 116, ¶ 13 n.2, 832 A.2d 794, as well as the number of
COVID-19 cases in the State of Maine, see United States v. Martinez, No. 18-CR-100 MV, 2020 U.S. Dist.
LEXIS 238476, at *9 n.1 (D.N.M. Dec. 18, 2020).
16

jury trial. Reeves took no steps toward waiver of his jury trial right, and the

State was not obligated to inquire whether he intended to do so. Similarly,

although the burden remained on the State to prove why Reeves was unable to

stand trial, Reeves never suggested how a trial could be held prior to

September 2020 in light of the pandemic and attendant restrictions.

      [¶33] Accordingly, we conclude that Reeves was unable to stand trial

during the period when jury trials could not be held under the pandemic

management orders: March 13, 2020, to September 7, 2020. Once these days

are removed from the period between Reeves’s arrival in Maine and the

commencement of his trial, fewer than 120 days passed before the trial began.

Consequentially, there was no violation of the Compact, and the trial court did

not abuse its discretion in denying Reeves’s motion to dismiss.

B.    Reeves has failed to preserve his argument that holding bench
      conferences in the hallway violated his public trial rights and has
      failed to meet the obvious error standard.

      [¶34] On appeal, Reeves argues that the trial court’s practice of holding

bench conferences in the hallway was structural error because it violated his

right to a public trial and the right of the public to be present at judicial

proceedings. We reject this argument because Reeves has failed to show

obvious error for this unpreserved issue.
                                                                                                    17

       [¶35] An issue is preserved for appellate review if there is a sufficient

basis in the record to alert the trial court and the opposing party to the

existence of the issue. See Warren Constr. Grp., LLC v. Reis, 2016 ME 11, ¶ 9,

130 A.3d 969; Verizon New Eng., Inc. v. Pub. Utils. Comm’n, 2005 ME 16, ¶ 15,

866 A.2d 844. If an issue is unpreserved, we will review it only for obvious

error. See State v. Clarke, 1999 ME 141, ¶ 29, 738 A.2d 1233.

       [¶36] Reeves’s argument about the violation of his right to a public trial

is unpreserved because it was not raised before the trial court. Although

Reeves expressed that he wished to be present at bench conferences and

objected to the trial court’s ruling that he could not be present for such

conferences, he did not argue that he had a right to be present because of his

right to a public trial. Instead, Reeves argued solely that he had a personal right

to be present at bench conferences because he was the defendant.8 This was

insufficient to alert the trial court or the State to the issue regarding Reeves’s

right to a public trial.




   8  Reeves’s argument that he had a right as the defendant to be present for all stages of the trial,
including bench conferences, is waived because it is not presented in his appellate brief. See Holland
v. Sebunya, 2000 ME 160, ¶ 9 n.6, 759 A.2d 205. In any event, this argument is directly contrary to
our precedent. See State v. Fernald, 248 A.2d 754, 758-59 (Me. 1968).
18

      [¶37]    Under the obvious error standard, Reeves cannot succeed.

Obvious error is present if an error is “plain,” “affect[ed] substantial rights,” and

“seriously affect[ed] the fairness and integrity or public reputation of judicial

proceedings.” State v. Fahnley, 2015 ME 82, ¶ 15, 119 A.3d 727 (quotation

marks omitted). An error cannot be “plain” unless “the error is [so] clear under

current law that the trial judge and prosecutor were derelict in countenancing

it.” State v. Dolloff, 2012 ME 130, ¶ 36, 58 A.3d 1032 (alteration in original)

(citations and quotation marks omitted).

      [¶38] In this case, any error—if there is even error—is not “plain.”

Although the Sixth Amendment provides a right to a trial open to the public, see

Presley v. Georgia, 558 U.S. 209, 212-13 (2010), there is no Maine law and scant

law elsewhere supporting the proposition that barring access to bench

conferences implicates the right to a public trial. Bench conferences are similar

to court recesses, during which the court may hear from the parties outside the

sight and hearing of the public. See, e.g., Evans v. State, 2020 ME 36, ¶ 4,

228 A.3d 156. Additionally, most other courts that have addressed the issue

have concluded that brief bench conferences do not implicate the right to a

public trial. See, e.g., State v. Morales, 932 N.W.2d 106, 113-14 (N.D. 2019); State

v. Smith, 876 N.W.2d 310, 329-30 (Minn. 2016).
                                                                                                     19

          [¶39] Accordingly, Reeves has failed to meet his burden under the

obvious error standard.9

C.        The trial court did not err or abuse its discretion when it denied
          Reeves’s mid-trial request to represent himself.

          [¶40] Finally, Reeves argues that the trial court violated his right to

self-representation under the Maine Constitution and the U.S. Constitution

when it denied his mid-trial request to represent himself. The State counters

that Reeves’s self-representation right was limited because he asserted the

right only after previously waiving that right and proceeding to trial with the

aid of counsel.

          [¶41] Under our primacy approach, we first examine the defendant’s

claim under the Maine Constitution and interpret the Maine Constitution

independently of the federal Constitution. See State v. Fleming, 2020 ME 120,

¶ 17 n.9, 239 A.3d 648. In interpreting the Maine Constitution, however, we

may consider federal precedent to the extent that we find that precedent

persuasive. See Fleming, 2020 ME 120, ¶ 17 n.9, 239 A.3d 648.10



     9The authority identified by Reeves in support of his argument—a dissent from a denial of
certiorari authored by a single U.S. Supreme Court Justice, see Smith v. Titus, 141 S. Ct. 982, 985-87
(2021) (Sotomayor, J., dissenting from denial of cert.)—is insufficient to show obvious error.

      The State argues, with little elaboration, that the rights guaranteed by the Maine Constitution
     10

and the federal Constitution are coextensive. The language in the Maine Constitution differs from the
language in the federal Constitution, compare Me. Const. art. I, § 6, with U.S. Const. amend. VI, and we
20

       [¶42] We review questions of constitutional interpretation de novo. See

Bouchard v. Dep’t of Pub. Safety, 2015 ME 50, ¶ 8, 115 A.3d 92.

       [¶43] When interpreting the Maine Constitution, “we look primarily to

the language used.” Allen v. Quinn, 459 A.2d 1098, 1100 (Me. 1983) (quotation

marks omitted). Article I, § 6, of the Maine Constitution provides that “[i]n all

criminal prosecutions, the accused shall have a right to be heard by the accused

and counsel to the accused, or either, at the election of the accused.” This

provision unambiguously confers a right to self-representation. See State v.

Tomah, 560 A.2d 575, 575 (Me. 1989); State v. Walls, 501 A.2d 803, 805

(Me. 1985). But it does not explicitly address how that right operates when

there has been an initial waiver of the right to self-representation followed by

a later, mid-trial invocation of that right. Our precedents also provide little

guidance on this issue.

       [¶44] The analogous federal provision is the Sixth Amendment, which

contains an implicit right to self-representation. See U.S. Const. amend. VI;

Faretta v. California, 422 U.S. 806, 819 (1975). This right, however, is subject

to limitations. See Martinez v. Ct. of Appeal of Cal., 4th App. Dist., 528 U.S. 152,



have never addressed whether this particular right as applied in this context is coextensive under
both constitutions.
                                                                                                 21

161 (2000); see also Indiana v. Edwards, 554 U.S. 164, 177-78 (2008). One such

limitation is that a trial judge has broad discretion to deny a request for

self-representation if it is asserted in an untimely11 fashion, such as when a

defendant initially waives his right to represent himself but later asserts it after

the beginning of trial. See United States v. Noah, 130 F.3d 490, 497-98 (1st Cir.

1997); United States v. Singleton, 107 F.3d 1091, 1096 (4th Cir. 1997); see also

3 LaFave et al., Criminal Procedure § 11.5(d) (4th ed. 2015). Other state courts

agree. See, e.g., State v. Hightower, 393 P.3d 224, 228-29 (Or. 2017); Brown,

676 A.2d at 521. This limitation is imposed because of the disruptive effects of

a defendant switching to self-representation in the middle of a trial. See Noah,

130 F.3d at 498; United States v. Dunlap, 577 F.2d 867, 868 (4th Cir. 1978).

        [¶45] A number of factors guide the discretion of trial courts in other

jurisdictions, although the precise articulation of these factors varies. Some

courts consider the reason for the request, the quality of the attorney’s

representation, and a party’s proclivity to substitute attorneys. See Sapienza v.

Vincent, 534 F.2d 1007, 1010 (2d Cir. 1976). Others consider the disruption to




   11  One area of disagreement is the precise moment when assertion of the right becomes untimely.
Compare Fritz v. Spalding, 682 F.2d 782, 784 (9th Cir. 1982) (after empanelment of the jury), with
United States v. Lawrence, 605 F.2d 1321, 1325 (4th Cir. 1979) (after “meaningful trial proceedings
have commenced”). Reeves’s request, which occurred, at the earliest, at the end of the fourth day of
trial, was untimely by any metric.
22

the proceedings, inconvenience and delay, and potential confusion of the jury.

See Fulford v. Maggio, 692 F.2d 354, 362 (5th Cir. 1982), rev’d on other grounds

462 U.S. 111, 118 (1983); United States v. Lawrence, 605 F.2d 1321, 1324

(4th Cir. 1979). Still other courts apply a combination of these factors. See

United States v. Mayes, 917 F.2d 457, 462 (10th Cir. 1990); Brown, 676 A.2d

at 525.

      [¶46] We find these decisions persuasive and conclude that the right to

self-representation under Article I, § 6, of the Maine Constitution becomes

limited after the commencement of trial. Once a defendant has waived his

self-representation right by proceeding to trial with the aid of counsel, the trial

court has broad discretion to deny a later request to represent himself. The

trial court’s denial of such an untimely request is reviewed for abuse of

discretion. Accord Noah, 130 F.3d at 498; Fulford, 692 F.2d at 362.

      [¶47] Under the facts of this case, the trial court did not abuse its

discretion by refusing to allow Reeves to represent himself. Reeves waived his

right to self-representation by proceeding to trial with the aid of counsel and

did not assert that right until well after trial began. In denying Reeves’s request

to represent himself, the trial court made findings supported by the record on

six factors: the reasons given for the request, the quality of the representation
                                                                                                     23

already provided, the potential disruptive effects on the trial, the timing of the

request, the complexity of the proceedings that remained, and whether there

had been any prior requests to discharge his counsel. Although this is not an

exhaustive list of potentially relevant factors, we conclude that these

considerations appropriately reflect the trial court’s interest in judicial

efficiency and integrity, and in avoiding disruption of the trial.12

        [¶48] Therefore, Reeves’s rights under the Maine Constitution were not

violated and, for the same reasons, the denial of Reeves’s tardy request to

represent himself comported with the federal Constitution.13                              See Noah,

130 F.3d at 498-99.

        The entry is:

                       Judgment affirmed.




    12 Reeves’s contention that the trial court inappropriately considered the prejudice to him of

representing himself is unavailing. The trial court explicitly balanced “the right to represent oneself
versus the overall judicial efficiency and having a trial proceed in an orderly fashion.” Many of the
court’s considerations, such as its finding that Reeves would have difficulty questioning expert
witnesses or its finding that the trial would be disrupted, appear to be related to concerns about trial
efficiency as much, if not more, than about prejudice to Reeves.
   13 Reeves also argues that the trial court violated his rights under 4 M.R.S. § 860 (2021) when it
denied his request to represent himself. Reviewing this question of statutory interpretation de novo,
see State v. Blum, 2018 ME 78, ¶ 8, 187 A.3d 556, we conclude that this statute provides no right
beyond those granted by the Maine Constitution. Section 860—which is found in a subchapter about
attorney conduct, requirements, and responsibilities—does no more than prescribe administrative
procedures for proceeding in court with or without the aid of an attorney. See State v. Crafts,
425 A.2d 194, 196 (Me. 1981) (noting that the self-representation right is “also implemented by
statute”).
24

Rory A. McNamara, Esq. (orally), Drake Law LLC, York, for appellant Carine
Reeves

Aaron M. Frey, Attorney General, and Donald W. Macomber, Asst. Atty. Gen.
(orally), Office of the Attorney General, Augusta, for appellee State of Maine


Washington County Unified Criminal Docket docket number CR-2017-325
FOR CLERK REFERENCE ONLY